UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 23, 2016 (December 20, 2016) MeetMe, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-33105 86-0879433 (Commission File Number) (IRS Employer Identification No.) 100 Union Square Drive , New Hope, Pennsylvania (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) (215) 862-1162 (Former Name or Former Address, if Changed Since Last Report) N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On December 20, 2016, the Board of Directors (the “ Board ”) of MeetMe, Inc., a Delaware Corporation (the “ Corporation ”), approved amendments to amend and restate the Corporation’s bylaws, effective as of December 20, 2016 (the “ Bylaws ”). The Bylaws have not been amended since December 6, 2011. The amendments to the Bylaws are intended to conform the Bylaws to more current public company practice, including to (i) enhance the information that the Board would have access to about the persons deemed to be proposing director nominees and/or stockholder proposals and further the Board’s ability to make informed recommendations to stockholders relating thereto; (ii) enhance the information that the Board would have access to about proposed nominees and/or stockholder proposals and further the Board’s ability to make informed recommendations to stockholders relating thereto; (iii) enhance the information that the Corporation would have access to in preparing proxy materials commenting on any stockholder proposed nominees and/or stockholder proposals; and (iv) enhance the information available to all stockholders in advance of a stockholders’ meeting and, accordingly, allow stockholders to make more informed voting decisions. Among other things, the amendments to the Bylaws: ● Specify certain procedural matters relating to how the date and time of an annual meeting of stockholders is fixed as well as the place of the annual meeting unless the Board determines that the annual meeting shall be held by means of remote communication. ● Provide for the ability of the Board to postpone or cancel any previously scheduled annual or special meeting of the stockholders by resolution of the Board upon public notice given prior to the time previously scheduled for such meeting of stockholders. ● Specify certain procedural matters relating to how a list of the stockholders entitled to vote at a stockholders’ meeting will be made available to stockholders at least ten (10) calendar days before the meeting. ● Specify certain procedural matters relating to the requirements for any business to be brought before an annual meeting of stockholders, including, but not limited to, the prerequisites for a stockholder to bring any business before an annual meeting of stockholders. ● Add and revise provisions requiring an advance notice of stockholder proposals to be submitted to the Corporation in connection with business intended to be brought before an annual meeting of stockholders (the “ Proposal Notice ”), including, but not limited to, provisions that: o Specify that, to be timely, a stockholder’s Proposal Notice must be delivered to, or mailed and received by, the Secretary of the Corporation at the principal executive offices of the Corporation not earlier than the close of business on the one hundred and fiftieth (150th) calendar day and not later than the close of business on the one hundred and twentieth (120th) calendar day prior to the one-year anniversary date of the immediately preceding year’s annual meeting of stockholders (the “ Anniversary Date
